Listing Report:Supplement No. 125 dated Dec 17, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 400171 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $2,699.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 13.95% Starting borrower rate/APR: 14.95% / 17.12% Starting monthly payment: $93.50 Auction yield range: 4.20% - 13.95% Estimated loss impact: 2.15% Lender servicing fee: 1.00% Estimated return: 11.80% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Apr-2007 Debt/Income ratio: Not calculated Credit score: 720-739 (Dec-2009) Current / open credit lines: 4 / 2 Employment status: Not employed Now delinquent: 0 Total credit lines: 4 Length of status: 0y 5m Amount delinquent: $0 Revolving credit balance: $2,571 Stated income: Not employed Public records last 12m / 10y: 0/ 0 Bankcard utilization: 30% Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: macoto Borrower's state: Virginia Borrower's group: SA Goons Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 19 ( 100% ) 720-739 (Latest) Principal borrowed: $1,000.00 < mo. late: 0 ( 0% ) 640-659 (Sep-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 19 Description Repeat borrower: pay off 26% APR First off, thank you for considering investing in me. While nothing in life is guaranteed, my credit is far too valuable to me to ever consider defaulting or being late on a debt payment.I have recently (as of September) switched gears and entered massage therapy school.? My parents have agreed to pay for this schooling, as well as support me with my car, health insurance, housing, and food, although I am left burdened with my other financial responsibilities see below.I graduate from Massage Therapy school in March 2009.? I expect to earn at least $800/month net income from massage therapy work starting in April.Having graduated university with a combined Bachelor's to Master's program on full scholarship leaving me with $0 in student debt I started a PhD program.? I spent one year there, after which I realized that it was the wrong environment for me to thrive in.? The stipend was livable, although barely, and I accumulated some credit card debt while there and during my transition back home.? This is the $2,571.95 in debt that I want to pay with this loan.? My last charge on this credit card, which is the only one I ever use, is dated 5 October 2009.? I have no further plans to use this card until my balance is paid off.I recently received a notice from Citibank that my credit card's APR will increase from a 6-month promo APR of 11% to a horrendous 26% APR.? I would rather pay "balance transfer fees" to investors at Prosper than to banks "too big to fail"!I had a previous loan with Propser which I used to reinvest in Propser and build my credit rating.? As you can see, I paid off this loan in full about 18 months ahead of schedule.? I plan to do the same with this loan.Monthly net income currently $100+ without dipping into any savings; $800+/month starting in AprilMonthly expenses: $50 parents pay for restSavings: $1600, which I am fully willing to spend to get out of debt Information in the Description is not verified. Borrower Payment Dependent Notes Series 438425 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,150.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Starting lender yield: 20.08% Starting borrower rate/APR: 21.08% / 24.38% Starting monthly payment: $43.37 Auction yield range: 8.20% - 20.08% Estimated loss impact: 6.97% Lender servicing fee: 1.00% Estimated return: 13.11% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Sep-1991 Debt/Income ratio: 3% Credit score: 660-679 (Nov-2009) Current / open credit lines: 4 / 4 Employment status: Full-time employee Now delinquent: 4 Total credit lines: 25 Length of status: 1y 9m Amount delinquent: $18,458 Revolving credit balance: $100,914 Occupation: Professional Public records last 12m / 10y: 0/ 0 Bankcard utilization: 6% Stated income: $100,000+ Delinquencies in last 7y: 39 Homeownership: Yes Inquiries last 6m: 1 Screen name: cvbarker Borrower's state: Massachusetts Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Great Investment Right Here Hi everyone,I am making great progress.? I just finished paying off a settlement on my AMEX which eliminated $22K in credit card debt.??I need $4000 to payoff my citibank card which will eliminate approx $17,000 in credit card debt.? Any help appreciated!? Help me get DEBT FREE!!!!!So what happened?? The 30+ delinquencies on my profile are the result of?a layoff a couple years ago that saw my?income go from $150K to?$48K that in addition to a new wonderful baby girl that required some at home?medical expenses not covered by insurance.? Happy to report that she in fine now as well as my income is back up over $100k.? ? Update: I will be getting a bonus from my employer payable to me in March 2010 of at least $4kPurpose of loan:This loan will be used to pay off a credit card that I have in default.? I have negoiated settlement with credit card company and need to come up with this amount ASAP?My financial situation:I am a good candidate for this loan because I have always had good credit but some unfortunate life circumstances put me in a difficult financial situation that I am getting out of with your help.??The amount of past due is a result of not being able to make minimum payments but I am now able to do that as my income has increased.? In addition I work in an industry that requires good credit (financial services) and thus need to clear this up.??Please consider bidding on my loan I will even be able to pay it back early.? Thank you.? Monthly net income: $4100Monthly expenses: $ ??Housing: $0 (I am living with a family member currently??Insurance: $ NA??Car expenses: $ NA??Utilities: $ 50??Phone, cable, internet: $ 60??Food, entertainment: $ 200??Clothing, household expenses $ 100??Credit cards and other loans: $ 300??Other expenses: $ na Information in the Description is not verified. Borrower Payment Dependent Notes Series 438431 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Starting lender yield: 20.08% Starting borrower rate/APR: 21.08% / 23.33% Starting monthly payment: $188.58 Auction yield range: 8.20% - 20.08% Estimated loss impact: 6.97% Lender servicing fee: 1.00% Estimated return: 13.11% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Nov-1985 Debt/Income ratio: 68% Credit score: 660-679 (Dec-2009) Current / open credit lines: 16 / 16 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 33 Length of status: 0y 2m Amount delinquent: $0 Revolving credit balance: $232,341 Occupation: Executive Public records last 12m / 10y: 0/ 0 Bankcard utilization: 93% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: courteous-coin119 Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Property taxes Purpose of loan:This loan will be used to? pay property taxesMy financial situation:I am a good candidate for this loan because? I have always paid my debts. ????Monthly net income:
